DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,089,652 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are related to a drive mechanism for a medication delivery device.
Claims 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,089,652 B2 in view of Chanoch et al. (US Patent 5,827,232 A). The reference teaches all of the elements except a housing configured to receive the cartridge holding a plurality of doses of medication; and the drive mechanism at least partially disposed in the housing. Chanoch teaches a housing (14) configured to receive a cartridge (108) holding a plurality of doses of medication (Col 7, lines 1-2); and the drive mechanism at least partially disposed in the housing (Fig. 9). It would have been obvious to one of ordinary skill in the art to have modified the medication delivery device of the reference to incorporate the teachings of Chanoch to incorporate a housing configured to receive the cartridge holding a plurality of doses of medication; and the drive mechanism at least partially disposed in the housing in order to securely retain a medication cartridge 108/cartridge (Col 6, lines 39-42) and to threadedly engage the pen body assembly 12/drive mechanism (Col 4, lines 39-41). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein teeth of the respective toothing”, however it is not clear to which toothing (ie. The stop member toothing, the drive member toothing, and/or the rotation member toothing) the applicant refers to with the limitation "respective toothing". For purposes of examination, the Examiner will interpret the claim as being wherein the plurality of teeth of both the rotation member and the drive member are ramp-shaped.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-5 and 7-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chanoch et al. (US Patent 5,827,232 A).
Regarding claim 2, Chanoch et al. (US Patent 5,827,232 A) discloses a drive mechanism for a medication delivery device (Figs. 1-11), the drive mechanism comprising: 
a housing (12) having a proximal end (End of 12 towards 76) and a distal end (End of 12 towards 30); 
a rotation member (50) which is adapted to be rotated in a first direction with respect to the housing during setting of a dose of a medication (Col 7, lines 48-67) and to be rotated in a second direction with respect to the housing during delivery of the dose, the second direction being opposite to the first direction (Col 8, lines 1-25); 
a piston rod (88) which is adapted to be displaced in a distal direction with respect to the housing for delivering the dose (Figs. 9-11), 
a drive member (34) configured to follow rotational movement of the rotation member in the second direction during delivery of the dose, the drive member and the rotation member being rotatable about a common rotation axis (Col 8, lines 1-25); and 
a stop member (32/66) configured to prevent rotational movement of the drive member with respect to the housing in the first direction during setting of the dose (Col 7, lines 54-58), 
wherein the drive mechanism is configured such that rotational movement of the drive member in the second direction is converted into movement of the piston rod that is in the distal direction with respect to the housing and is transverse with respect to the common rotation axis about which the drive member and the rotation member are rotatable (Col 8, lines 1-25).
Regarding claim 3, Chanoch discloses the drive mechanism of claim 2, wherein the drive mechanism comprises a dose member (58) which is moveable with respect to the housing during setting and delivery of the dose (Col 7, lines 48-67 and Col 8, lines 1-25), and wherein the drive mechanism is configured such that movement of the dose member with respect to the housing is converted into rotational movement of the rotation member with respect to the housing (Col 7, lines 48-55).
Regarding claim 4, Chanoch discloses the drive mechanism of claim 3, wherein the dose member is secured against rotational movement with respect to the housing (Col 5, lines 39-45).
Regarding claim 5, Chanoch discloses the drive mechanism of claim 3, wherein the dose member and the rotation member are threadedly engaged (Col 8, lines 3-6).
Regarding claim 7, Chanoch discloses the drive mechanism of claim 2, wherein the drive member is arranged between the stop member and the rotation member (Figs. 2 and 9).
Regarding claim 8, Chanoch discloses the drive mechanism of claim 2, wherein the drive member and the rotation member are coupled to one another by a first unidirectional friction clutch mechanism (44), which is configured to permit relative rotational movement between rotation member and drive member during rotation of the rotation member in the first direction for setting of the dose (Col 7, lines 54-60 and Col 8, lines 1-25) and to prevent relative rotational movement of rotation member and drive member during rotation of the rotation member in the second direction for delivery of the dose (Col 7, lines 54-60 and Col 8, lines 1-25).
Regarding claim 9, Chanoch discloses the drive mechanism of claim 2, wherein the drive member and the stop member are coupled to one another by a second unidirectional friction clutch mechanism (46), which is configured to prevent relative rotational movement between stop member and drive member during rotation of the rotation member in the first direction for setting of the dose and to permit relative rotational movement of stop member and drive member during rotation of the rotation member in the second direction for delivery of the dose (Col 7, lines 54-60, and Col 8, lines 1-25).
Regarding claim 10, Chanoch discloses the drive mechanism of claim 2, wherein the stop member (32/66) is secured against rotational movement with respect to the housing (12).
Regarding claim 11, Chanoch discloses the drive mechanism of claim 2, wherein the stop member (32/66) is moveable in an axial direction with respect to the housing (12).
Regarding claim 12, Chanoch discloses the drive mechanism of claim 2, wherein, 
the rotation member is adapted to be rotated in the first direction around a rotation axis (Col 7, lines 48-67), 
the drive member comprises a plurality of teeth (36, 39, 40) and the rotation member comprises a plurality of teeth (49), wherein the teeth of the drive member mate with the teeth of the rotation member and the teeth of the rotation member (Figs. 7-8) and the teeth of the drive member extend along the rotation axis (Figs. 1-11).
Regarding claim 13, Chanoch discloses the drive mechanism of claim 12, whereinthe drive member (34) is configured to abut the stop member (32/66) and the rotation member (50) during movement of the rotation member for setting and delivering of the dose (Col 7, lines 54-60, and Col 8, lines 1-25, Figs. 1-11).
Regarding claim 14, Chanoch discloses the drive mechanism of claim 13, further comprising a spring (48) configured to hold the rotation member and the stop member in abutment with the drive member during setting and delivery of the dose (Fig. 8).
Regarding claim 15, Chanoch discloses the drive mechanism of claim 12, wherein the stop member has a toothing (32) and the drive member has a further toothing (36, 40), the toothing of the drive member and the further toothing of the drive member being oppositely disposed (Figs. 3-4).
Regarding claim 16, Chanoch discloses the drive mechanism of claim 15, wherein teeth of the respective toothing are ramp-shaped (Figs. 3-4).
Regarding claim 17, Chanoch discloses a medication delivery device comprising: 
a housing (14) configured to receive a cartridge (108) holding a plurality of doses of medication (Col 7, lines 1-2); and 
a drive mechanism at least partially disposed in the housing (Fig. 9), the drive mechanism comprising 
a housing (12) having a proximal end (End of 12 towards 76) and a distal end (End of 12 towards 30); 
a rotation member (50) which is adapted to be rotated in a first direction with respect to the housing during setting of a dose of the medication (Col 7, lines 48-67) and to be rotated in a second direction with respect to the housing during delivery of the dose, the second direction being opposite to the first direction (Col 8, lines 1-25); 
a piston rod (88) which is adapted to be displaced in a distal direction with respect to the housing for delivering the dose (Figs. 9-11), 
a drive member (34) configured to follow rotational movement of the rotation member in the second direction during delivery of the dose, the drive member and the rotation member being rotatable about a common rotation axis (Col 8, lines 1-2); and 
a stop member (32/66) configured to prevent rotational movement of the drive member with respect to the housing in the first direction during setting of the dose (Col 7, lines 54-58), 
wherein the drive mechanism is configured such that rotational movement of the drive member in the second direction is converted into movement of the piston rod that is in the distal direction with respect to the housing and is transverse with respect to the common rotation axis about which the drive member and the rotation member are rotatable (Col 8, lines 1-25).
Regarding claim 18, Chanoch discloses the medicament delivery device of claim 17, further comprising the cartridge (108) holding the plurality of doses of the medication (Col 7, lines 1-2).
Regarding claim 19, Chanoch discloses the medicament delivery device of claim 17, wherein the drive mechanism comprises a dose member (58) which is moveable with respect to the housing during setting and delivery of the dose (Col 7, lines 48-67 and Col 8, lines 1-25), and wherein the drive mechanism is configured such that movement of the dose member with respect to the housing is converted into rotational movement of the rotation member with respect to the housing (Col 7, lines 48-55).
Regarding claim 20, Chanoch discloses the medicament delivery device of claim 17, wherein the drive member and the rotation member are coupled to one another by a first unidirectional friction clutch mechanism (44), which is configured to permit relative rotational movement between rotation member and drive member during rotation of the rotation member in the first direction for setting of the dose (Col 7, lines 54-60 and Col 8, lines 1-25) and to prevent relative rotational movement of rotation member and drive member during rotation of the rotation member in the second direction for delivery of the dose (Col 7, lines 54-60 and Col 8, lines 1-25).
Regarding claim 21, Chanoch discloses the medicament delivery device of claim 17, wherein the drive member and the stop member are coupled to one another by a second unidirectional friction clutch mechanism (46), which is configured to prevent relative rotational movement between stop member and drive member during rotation of the rotation member in the first direction for setting of the dose and to permit relative rotational movement of stop member and drive member during rotation of the rotation member in the second direction for delivery of the dose (Col 7, lines 54-60 and Col 8, lines 1-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783